DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the amendment to the claims filed on 8/3/2022 does not comply with the requirements of 37 CFR 1.121(c) because the new claims contain markings.  However, Applicant filed a supplemental response on 8/5/2022 to address the non-compliance.  The amendment filed 8/3/2022 has not been entered, and the supplemental amendment filed 8/5/2022 has been entered.
This action is in response to the amendment, filed 8/5/2022, in which claim 7 was canceled, claims 1 and 8 were amended, and claims 21-31 were added.  Claims 1-6 and 8-31 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of the species (A) the first and second inducible promoters are different promoters, and (B) the anti-curing target gRNA is under the control of a constitutive promoter in the reply filed on 4/10/2022 is acknowledged.
Claims 2, 3 and 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/10/2022.
Claims 1, 4-6, 8-12 and 16-31 are under consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 145 in Figure 1C.  Furthermore, two different parts are numbered 144 in Fig. 1C.  144 is indicated as both a promoter and an origin of replication (paragraph [0091]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments - Drawings
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
Page 2 of the reply filed 8/5/2022 asserts that Applicant has amended to the specification to correct a typographical error in the description of component 145 in Figure 1C by amending paragraph [0091].  The proposed amendment is shown embedded in the remarks section discussing the objection to the drawings.  No amendment to the specification has been filed.  See 37 CFR 1.121(b) for the manner of making amendments to the specification.
The objection is maintained.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0014] states the following:  
[0014] In some aspects of the method, the engine vector further comprises a temperature sensitive origin of replication and in some aspects, after the curing step, the method further comprises the step of curing the curing vector by growing the cured cells at 42°C.

This paragraph contains a typographical error based upon the text of original claim 10.  Original claim 10 recites, “after the curing step, the step of curing the engine vector by growing the cured cells at 42°C.”  Thus, paragraph [0014] should indicate that the further step is for curing the engine vector and not the curing vector.
Appropriate correction is required.

The use of the terms MADZYME (paragraph [0071]) and AMPURE (paragraphs [00203], [00206] and [00207]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments - Specification
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
The response asserts that the present amendment replaces the originally filed specification, excluding the claims, with a clean version of the attached substitute specification, accompanied by a marked-up version of the substitute specification. 
This argument is not found persuasive.  No substitute specification has been filed in the instant application.
The objection is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. Line 8 should be amended to replace the phrase “an inducible promoter” with “a first inducible promoter.”
2. Line 13 should be amended to replace the phrase “the second inducible promoter” with “a second inducible promoter.”
It is clear from reading the claim in light of the disclosure that the inducible promoter of the editing vector is a first inducible promoter, and the inducible promoter of the engine vector is a second inducible promoter.  This should be made explicit in the claim.  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “origin of replication of curing of the curing vector” should be amended to recite “origin of replication of the curing vector” to improve the grammar of the claim.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “the step of curing the engine vector by growing the cured cells at 42°C” should be amended to recite, “curing the engine vector by growing the cured cells at 42°C” to improve the grammar of the claim.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  
Claim 27 depends from claim 23 and recites, “wherein the editing cassette is in a different vector from the engine cassette and the vector comprising the editing cassette comprises the curing target sequence.”  Claim 23 recites, “one or more vectors comprising an editing cassette and an engine cassette, wherein the editing cassette comprises a first sequence encoding a guide RNA (gRNA) which first sequence is covalently linked to a repair template sequence, wherein the engine cassette comprises a sequence encoding an RNA guided nuclease, wherein the editing cassette and the engine cassette are in a same vector or in a different vector, wherein the one or more vectors further comprise a curing target sequence.”  The one or more vectors must each comprise a curing target sequence.  Thus, the recitation of “and the vector comprising the editing cassette comprises the curing sequence” is redundant and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 18, 25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 8/5/2022.
	Claim 10 is vague and indefinite in that the metes and bounds of the phrase “after the curing step” are unclear.  The phrase is unclear in that claim 10 depends from claim 1, which sets forth two curing steps.  It is unclear whether “the curing step” of claim 10 is the step of “curing the editing vector” or the step of “curing the curing vector.”  It would be remedial to amend the claim language to clearly indicate after which curing step the step of claim 10 takes place.
Claim 18 is dependent upon a canceled claim (i.e., claim 7) and is therefore “incomplete.”  See MPEP § 608.01(n)(V).
Claim 18 recites the limitation "The method of claim 7" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the singulating and selection steps" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the inducing editing step" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 25 is vague and indefinite in that the metes and bounds of the phrase “the vector comprising the engine cassette is cured by growing the cured cell at the temperature that restricts replication of the temperature sensitive origin of replication” are unclear.  The phrase is unclear in that “the temperature that restricts replication of the temperature sensitive origin of replication” refers back to the step of “curing the curing vector by growing the cured cell at a temperature that restricts replication of the temperature sensitive origin in the curing vector” of claim 23.  The antecedent basis provided for “the temperature” of claim 25 comes from a temperature set forth for the curing vector and not for the vector comprising the engine cassette.  Furthermore, claim 23 states, “the one or more vectors comprise a curing target sequence,” and requires “growing the transformed edited cells under a condition for transcribing the anti-curing target gRNA thereby creating a cured cell.”  Thus, the steps of the independent claim result in curing of the one or more vectors that comprise the editing cassette and the engine cassette.  Accordingly, the metes and bounds of the claim are wholly unclear.
Claim 31 contains the trademark/trade name MAD7.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an RNA guided nuclease and, accordingly, the identification/description is indefinite.   It would be remedial to replace the term “MAD7” with the term “Cpf1.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection, necessitated by the amendment filed 8/5/2022:
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 depends from claims 23 and 24 and recites, “wherein the vector comprising the engine cassette is cured by growing the cured cell at the temperature that restricts replication of the temperature sensitive origin of replication.”  Claim 23 requires the engine cassette to be present in one or more vectors and for the one or more vectors to comprise a curing target sequence, and “curing the one or more vectors, by growing the transformed edited cells under a condition for transcribing the anti-curing target gRNA thereby creating a cured cell.”  For the purposes of this rejection, the claim is interpreted as requiring the engine cassette to lack the curing target sequence of the independent claim and to be cured with a temperature that restricts replication of the temperature sensitive origin of replication of the engine cassette.  Thus, claim 25 substitutes curing by the anti-curing target gRNA with curing by restriction of replication of the temperature sensitive origin of replication.  Thus, the dependent claim no longer includes all of the limitations of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 21 was added in the amendment filed 8/5/2022.  Claim 21 is drawn to the steps of “designing and synthesizing a library of editing cassettes, wherein each editing cassette comprises a first sequence encoding a guide RNA (gRNA) covalently linked to a repair template sequence, wherein the library of editing cassettes comprises at least one editing cassette; assembling the library of editing cassettes into a vector backbone thereby forming a library of editing vectors, wherein the vector backbone comprises an inducible promoter to drive transcription of the at least one editing cassette; a first selectable marker and a curing target sequence; making cells of choice electrocompetent, wherein the cells of choice comprise an engine vector and the engine vector comprises a sequence encoding an RNA guided nuclease under the control of the second inducible promoter and a second selectable marker; transforming the cells of choice with the library of editing vectors to produce first transformed cells; selecting for first transformed cells via the first or second selectable markers; inducing editing in the selected cells by inducing the first and second inducible promoters thereby inducing transcription of the editing cassette and the nuclease thereby producing edited cells; growing the edited cells; transforming the edited cells with a curing vector to produce transformed edited cells, wherein the curing vector comprises a promoter driving transcription of an anti-curing target gRNA; a coding sequence for an RNA guided nuclease compatible with the anti-curing target gRNA; and-a coding sequence for a third antibiotic resistance gene, wherein the third antibiotic resistance gene is different from the second antibiotic resistance gene, wherein the curing vector comprises a temperature sensitive origin of replication; curing the editing vectors , by growing the transformed edited cells in medium comprising the third antibiotic and providing conditions to transcribe the anti-curing target gRNA thereby creating cured cells; and curing the curing vector by growing the cured cells at a temperature that restricts replication of the temperature sensitive origin of replication in the curing vector,” “wherein the library of editing vectors is 99% cured.”
The reply points to paragraphs [0047], [0064], [0071], and Examples VI, VII and VIII as providing support for the amendment.
None of these portions of the disclosure provide generic support of “wherein the library of editing vectors is 99% cured.”
The only portion of the disclosure that provides support for editing vectors that are “99% cured” is Example VI and Figures 15-16, specifically the embodiment where the anti-pUC curing gRNA is expressed from a constitutive promoter.  The present claim goes beyond the scope of the disclosure in terms of the promoter used, the cell type used, the curing target sequence used, etc.  
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided do not provide support.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method wherein the library of editing vectors is 99% cured when the cells are Escherichia coli cells, the origin of replication of the editing vectors is a pUC origin, the curing target gRNA is an anti-pUC origin gRNA, and the curing target gRNA is under the control of a constitutive promoter, does not reasonably provide enablement for other conditions that would result in 99% curing of the editing vectors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  This is a new rejection, necessitated by the amendment filed 8/5/2022.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claim 21 is drawn to a method for curing cells during recursive nucleic acid-guided nuclease editing or after a last round of nucleic acid-guided nuclease editing.  The method comprises the steps of “designing and synthesizing a library of editing cassettes, wherein each editing cassette comprises a first sequence encoding a guide RNA (gRNA) covalently linked to a repair template sequence, wherein the library of editing cassettes comprises at least one editing cassette; assembling the library of editing cassettes into a vector backbone thereby forming a library of editing vectors, wherein the vector backbone comprises an inducible promoter to drive transcription of the at least one editing cassette; a first selectable marker and a curing target sequence; making cells of choice electrocompetent, wherein the cells of choice comprise an engine vector and the engine vector comprises a sequence encoding an RNA guided nuclease under the control of the second inducible promoter and a second selectable marker; transforming the cells of choice with the library of editing vectors to produce first transformed cells; selecting for first transformed cells via the first or second selectable markers; inducing editing in the selected cells by inducing the first and second inducible promoters thereby inducing transcription of the editing cassette and the nuclease thereby producing edited cells; growing the edited cells; transforming the edited cells with a curing vector to produce transformed edited cells, wherein the curing vector comprises a promoter driving transcription of an anti-curing target gRNA; a coding sequence for an RNA guided nuclease compatible with the anti-curing target gRNA; and-a coding sequence for a third antibiotic resistance gene, wherein the third antibiotic resistance gene is different from the second antibiotic resistance gene, wherein the curing vector comprises a temperature sensitive origin of replication; curing the editing vectors, by growing the transformed edited cells in medium comprising the third antibiotic and providing conditions to transcribe the anti-curing target gRNA thereby creating cured cells; and curing the curing vector by growing the cured cells at a temperature that restricts replication of the temperature sensitive origin of replication in the curing vector.”  Carrying out the steps must result in curing of 99% of the editing vectors.  The nature of the invention is complex in that one carrying out the active steps of the method must achieve 99% curing of the editing vectors.
	Breadth of the claims: The claims broadly encompass the use of any type of cell, any origin of replication in the editing vector backbone, any curing target sequence, and any promoter to express the anti-curing target gRNA.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification does not provide generic guidance with regard to achieving 99% curing of the editing vector.
	Example VI is directed to curing.  The working example makes use of E. coli 181 cells, and the engine and editing vectors of Fig. 1C.  The editing vector contains a pUC origin of replication (paragraph [00197]).  The curing vector encodes an anti-pUC curing gRNA (e.g., paragraph [00199]).  When the anti-pUC curing gRNA is expressed from an inducible promoter, the editing plasmid is cured in 56.52% of cells (e.g., paragraph [00199]; Fig. 15).  When the anti-pUC curing gRNA  is expressed from a constitutive promoter, the editing plasmid was cured in 99.9999% of cells (e.g., paragraph [00199]; Fig. 15).  At paragraph [0199] the specification states, “The curing plasmid 150 with the constitutive promoter driving expression of the anti-pUC curing gRNA was more effective at curing the editing vector.”
	Predictability and state of the art: Lauritsen et al (Microbial Cell Factories, Vol. 16, 135, August 2017, printed as pages 1/10-10/10, and pages 1-11 of Supplementary Information, cited in a prior action) teach curing of the editing vector with up to 90% efficiency based upon inducible expression of a guide RNA targeting different plasmid origins of replication in E. coli cells (e.g., page 4/10, paragraph bridging columns; page 8/10, right column, 2nd full paragraph; Fig. 2).  Thus, one would have recognized the unpredictability in achieving 99% curing of an editing vector even when the cell type is an E. coli cell, the editing vector has a pUC origin of replication, the curing target sequence is in the pUC origin of replication, and an anti-curing guide RNA that targets the pUC origin of replication is expressed to induce curing of the editing vector.  It would have been unpredictable for one to extrapolate the specifically exemplified conditions to other conditions that would provide for the required level of curing.
	Amount of experimentation necessary: A large quantity of experimentation would be required to determine other conditions that provide the required level of curing of the editing vector.  One would be required to vary the cell type, curing sequence, method of expressing the anti-curing gRNA, etc. in order to determine the conditions that provide for the claimed level of curing.  Given the lack of success in the prior art and instant specification, this would require a large amount of inventive effort.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claim 21 is not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
	The previous rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the independent claim int the reply filed 8/5/2022.
The rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 8/5/2022.
	The rejection of claims 1, 4-6, 8-12 and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/5/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Belgrader et al (WO 2020/005383 A1, cited on an IDS filed 1/7/2022; see the entire reference).  This is a new rejection, necessitated by the amendment filed 8/5/2022.
Claim 18 depends from a canceled claim and lacks antecedent basis for multiple claim terms.  See the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  For the purposes of this rejection, claim 18 is interpreted as requiring singulating cells, selecting cells, growing the cells for 2 to 200 cell doublings, and then inducing editing of the cells.
Belgrader et al teach the introduction of a library of editing vectors by electroporation into cultured cells that comprise an “engine plasmid” comprising a sequence encoding a nuclease under the control of an inducible promoter and a selectable marker (e.g., paragraph [00103]).  Belgrader et al teach that the nuclease is a nucleic-acid guided nuclease, such as Cas9 or Cpf1 (e.g., paragraph [0007], [0069]).  Belgrader et al teach that the transformed cells are diluted and plated such that they are singulated onto selective medium that selects for both the engine and editing vectors, such as a medium containing both chloramphenicol and carbenicillin (e.g., paragraph [00104]).  Belgrader et al teach that after singulation, the cells are grown for 2-200 doublings to provide enough cells in a colony to survive induction of genome editing (e.g., paragraphs [0017], [0061] and [0097]).  Belgrader et al teach inducing genome editing (e.g., paragraph [0097]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9, 11, 16, 17, 19, 20 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Belgrader et al (WO 2020/005383 A1, cited on an IDS filed 1/7/2022; see the entire reference) in view of Lauritsen et al (Microbial Cell Factories, Vol. 16, 135, August 2017, printed as pages 1/10-10/10, and pages 1-11 of Supplementary Information; see the entire reference, cited in a prior action).  This rejection was made in the Office action mailed 5/6/2022 and has been rewritten to address the amendment to the claims in the reply filed 8/5/2022.
	Regarding claims 1, 5, 6, 16, 17, 19,  20, 22, 23-28, Belgrader et al teach methods that employ editing cassettes comprising a guide RNA (gRNA) sequence covalently linked to donor DNA, where the gRNA and the donor nucleic acid are under the control of a single inducible promoter (e.g., paragraphs [0061], [0063] and [0066]).  Belgrader et al teach the assembly of an editing cassette comprising the gRNA, donor and editing vector backbone (e.g., paragraph [0066]).  Belgrader et al teach cloning a library of editing cassettes cloned into vector backbones (e.g., paragraph [0075]).  Belgrader et al teach that the editing vectors comprise a selectable marker (e.g., paragraph [00103]).  Belgrader et al teach the introduction of a library of editing vectors by electroporation into cultured cells that comprise an “engine plasmid” comprising a sequence encoding a nuclease under the control of an inducible promoter and a selectable marker (e.g., paragraph [00103]).  Belgrader et al teach that the nuclease is a RNA guided nuclease, such as Cas9, Cpf1 or MAD7 (e.g., paragraph [0007], [0069]).  Belgrader et al teach that the transformed cells are diluted and plated such that they are singulated onto selective medium that selects for both the engine and editing vectors, such as a medium containing both chloramphenicol and carbenicillin (e.g., paragraph [00104]).  Belgrader et al teach that the cells are grown after plating to form colonies (e.g., paragraph [00104]).  At paragraph [00219], Belgrader et al teach that it is desirable to cure the cells of one or more vectors used in the editing:
In any recursive process, it is advantageous to "cure" the previous engine and editing vectors ( or single engine + editing vector in a single vector system). "Curing" is a process in which one or more vectors used in the prior round of editing is eliminated from the transformed cells. Curing can be accomplished by, e.g., cleaving the vector(s) using a curing plasmid thereby rendering the editing and/or engine vector (or single, combined vector) nonfunctional; diluting the vector(s) in the cell population via cell growth (that is, the more growth cycles the cells go through, the fewer daughter cells will retain the editing or engine vector(s)), or by, e.g., utilizing a heat-sensitive origin of replication on the editing or engine vector ( or combined engine + editing vector). The conditions for curing will depend on the mechanism used for curing; that is, in this example, how the curing plasmid cleaves the editing and/or engine plasmid.

	Regarding claim 4, Belgrader et al teach the use of different inducible promoters to drive expression of the gRNA and the RNA-guided nuclease (e.g., paragraph [0087]).
	Regarding claims 9, 24, 25 and 29-31, Belgrader et al teach the inclusion of a heat-sensitive origin of replication in the engine vector (e.g., paragraph [0219]).  Belgrader et al teach that the conditions for curing depend on the mechanism of curing (e.g., paragraph [0219]).
	Regarding claim 11, Belgrader et al teach a 10,000-plex library (e.g., paragraph [00120]).
Regarding claim 18, Belgrader et al teach that after singulation, the cells are grown for 2-200 doublings (e.g., paragraphs [0017], [0061] and [0097]).
Regarding claim 22, Belgrader et al teach that the cells may go through the editing workflow and then the resulting edited culture may go through another (or several or many) rounds of additional editing, which is termed recursive editing (e.g., paragraph [00219]).
	Belgrader et al do not teach the method where the curing vector comprises a temperature-sensitive origin of replication, a promoter driving transcription of an anti-curing target gRNA, a coding sequence for an RNA-guided nuclease compatible with the anti-curing target gRNA; and a coding sequence for a third antibiotic resistance gene, which is different from the antibiotic resistance genes of the editing and engine vectors.  Belgrader et al do not teach curing the curing vector at a temperature that restricts the replication of the temperature sensitive origin of replication.  Belgrader et al do not teach curing the editing vector by growing the edited cells in a medium comprising the third antibiotic under conditions to transcribe the anti-curing target gRNA.  Belgrader et al do not teach curing the engine vector with the temperature sensitive origin of replication by growing the cells at a temperature that restricts replication of the temperature sensitive origin of replication.
	Lauritsen et al teach a broadly applicable CRISPR-Cas9-based curing platform that enables fast and efficient curing of all major plasmid replicons used in modern molecular biology laboratories (e.g., page 2/10, right column, 1st paragraph).  Lauritsen et al teach that the ColE1 origin is used in pUC18/19 plasmids (e.g., page 1/10, paragraph bridging columns).  Lauritsen et al teach the design of CRISPR-Cas9 compatible guide RNA to the ColE1-like origins (e.g., paragraph bridging pages 2/10-3/10).  Lauritsen et al teach combining the gRNA and Cas9 encoding components, each under the control of an inducible promoter, into a single vector containing all parts necessary to form a fully functional curing system, including a kanamycin resistance gene (e.g., paragraph bridging pages 3/10-4/10; Fig. 2b).  Lauritsen et al teach that the curing vector comprises a temperature sensitive origin of replication (e.g., page 8/10, right column, 1st full paragraph; Fig. S3).  Lauritsen et al teach transforming cells containing the target plasmids for curing with the curing system vector, and selecting cells with the curing vector by the addition selection medium containing  (e.g., page 6/10; page 810, right column, last paragraph; page 9/10, left column, 2nd paragraph; Fig. 2).  Lauritsen et al teach curing the curing vector by curing at elevated temperatures (e.g., paragraph bridging pages 5/10-6/10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method including a curing step of Belgrader et al to include the use of the curing vector including the temperature sensitive origin of replication and kanamycin resistance gene followed by selection with kanamycin to cure the editing vector and engine vector to cure the editing vector with subsequent curing of the curing vector or the curing vector and engine vector by culture at elevated temperature as taught by Lauritsen et al, because Belgrader et al teach it is within the ordinary skill in the art to transform edited cells with a an engine vector with a temperature sensitive origin, an editing vector that is cleavable, and a curing vector that results in the cleavage of the editing and/or engine vectors using cleavage and/or temperature, and Lauritsen et al teach a curing vector for curing of vectors from cells, where the curing vector results in cleavage of the origin of replication, such as a ColE1 origin, to cure the cells of the vector, while the curing vector is cured by elevated temperature.  One would have made such a modification because Belgrader et al teach curing by cleavage or by the use of a temperature-sensitive origin of replication according to the required mechanisms, and Lauritsen et al provide the appropriate mechanisms.  One would have made such a substitution in order to achieve the predictable outcome of using a vector for curing that is known to have the required curing function according to the established protocol of Lauritsen et al and to cure vectors with a temperature sensitive origin by culturing at elevated temperature as taught by Lauritsen et al.  
One would have been motivated to make such a modification in order to receive the expected benefit of using a broadly applicable CRISPR-Cas9-based curing platform that enables fast and efficient curing of all major plasmid replicons used in modern molecular biology laboratories as taught by Lauritsen et al.  One would have included the curing steps in order to allow for recursive editing as taught by Belgrader et al.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Belgrader et al (WO 2020/005383 A1, cited on an IDS filed 1/7/2022; see the entire reference) in view of Lauritsen et al (Microbial Cell Factories, Vol. 16, 135, August 2017, printed as pages 1/10-10/10, and pages 1-11 of Supplementary Information; see the entire reference, cited in a prior action) as applied to claims 1, 4-6, 9, 11, 16, 17, 19, 20 and 22-31 above, and further in view of Haugan et al (Journal of Bacteriology, Vol. 174, No. 21, pages 7026-7032, November 1992; see the entire reference, cited in a prior action).  This rejection was made in the Office action mailed 5/6/2022 and has been rewritten to address the amendment to the claims in the reply filed 8/5/2022.
The teachings of Belgrader et al and Lauritsen et al are described above and applied as before.  Further, Lauritsen et al teach curing the curing vector by growing the cells at an elevated temperature (e.g., paragraph bridging pages 5/10-6/10).  Lauritsen et al cites reference 33 for the culturing at an elevated temperature (paragraph bridging pages 5/10-6/10).  Citation 33 is Haugan et al. Journal of Bacteriology, Vol. 174, No. 21, pages 7026-7032, November 1992.
Belgrader et al and Lauritsen et al do not teach the method where the curing plasmid comprising the temperature sensitive origin is cured at a temperature of 42°C.
Haugan et al teach that the RK2 plasmid contains a temperature-sensitive origin of replication, which is sensitive at a temperature of 42°C (e.g. page 7027, paragraph bridging columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Belgrader et al and Lauritsen et al to include the temperature of 42°C taught by Haugan et al, because Lauritsen et al teach it is within the ordinary skill in the art to use an elevated temperature for the plasmid containing the RK2 origin, and Haugan et al teach the appropriate elevated temperature is specifically 42°C.  
One would have been motivated to make such a modification in order to receive the expected benefit of using the specific temperature known to select against the RK2 origin as taught by Haugan et al.  

Response to Arguments - 35 USC § 103
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Belgrader et al in view of Lauritsen et al is moot in view of Applicant’s cancellation of the claim in the reply filed 8/5/2022.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Belgrader et al in view of Lauritsen et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 8/5/2022.
With respect to the rejection of claims 1, 4-6, 9, 11, 16, 17, 19, 20 and 22-31 under 35 U.S.C. 103 as being unpatentable over Belgrader et al in view of Lauritsen et al, Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
The response asserts that because Lauritsen teaches the targeting of separate regions on vectors of the ColE1 families and pSC101 families, Lauritsen expects to target 93% of most commonly used plasmids with its gRNA plasmid array (pages 2-3).  The response asserts that the approach of Lauritsen would expected to inherently simultaneously cure both editing and engine vectors, which would hinder the ability of the instant cells to be used in recursive editing as the engine vector would be simultaneously cured with the editing vector.  
These arguments are not found persuasive.  The claims encompass embodiments where the engine and editing vectors are simultaneously cured.  Claim 1 does not exclude the presence of a curing target sequence in the engine vector.  Claim 23 requires “the one or more vectors further comprise a curing target sequence.”  The one or more vectors are the editing vector and the engine vector.  The editing cassette and the engine cassette can be in the same or different vectors, but every vector of the one or more vectors has a curing target sequence.  Claim 28 requires the editing or engine vector to comprise the curing target sequence, but does not exclude an embodiment where both vectors have the curing target sequence due to the use of the transitional phrase comprising.  Furthermore, curing of both vectors only occurs when both vectors have the curing target sequence.  Lauritsen et al teach origins of replication that are not targeted by the CRISPR-Cas9-based curing system, such as RK6 and RK2 (e.g., paragraph bridging pages 5/10-6/10; Fig. S1).
The response asserts that the references do not teach a separate curing vector with a distinct selection marker.  This argument is not found persuasive.  Lauritsen et al teach a curing vector encoding an anti-curing gRNA and Cas9 RNA-guided endonuclease with a kanamycin resistance gene, which is distinct from the chloramphenicol and carbenicillin resistance genes of Belgrader et al (e.g., paragraph [00104]).  
 The response asserts that the claims require curing of the engine vector and the curing vector in separate steps.
This argument is not found persuasive.  The claims do not include this limitation with regard to the timing of curing of the two different plasmids.
Thus, the rejection is maintained.
With respect to the rejection of claims 8 and 10 under 35 U.S.C. 103 as being unpatentable over Belgrader et al in view of Lauritsen et al, and further in view of Haugan et al, Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
The response asserts that Haugan does not teach or suggest a strategy for curing prior editing plasmids as well as the curing plasmid itself from the cells. 
This argument is not found persuasive.  Those elements are taught by Belgrader et al and Lauritsen et al for the reasons set forth above.  Haugan et al is relied upon for teaching the specific temperature of 42 °C as a temperature to cure a temperature sensitive plasmid with an RK2 origin of replication.
Thus, the rejection is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8-11, 16-20 and 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 10, 11 and 17 of U.S. Patent No. 10,837,021 B1 (hereinafter the ‘021 patent) in view of Xie et al (US Patent Application Publication No. 2019/0264185 A1, cited in a prior action), Pyne et al (Applied and Environmental Microbiology, Vol. 81, No. 15, pages 5103-5114, August 2015, cited in a prior action), Bernate et al (US Patent Application Publication No. 2019/0100774 A1, cited in a prior action), and Gill et al (US Patent Application Publication No. 2018/0371498 A1, cited in a prior action).  This rejection was made in the Office action mailed 5/6/2022 and has been rewritten to address the amendment filed 8/5/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for curing cells during recursive nucleic acid-directed nuclease editing.  Claim 1 of the ‘021 patent comprises the steps of “designing and synthesizing a first set of editing cassettes, wherein the first set of editing cassettes comprises one or more editing gRNA and donor DNA pairs wherein each editing gRNA and donor DNA pair is operably linked and under the control of a first inducible promoter; assembling the first set of editing cassettes into a vector backbone thereby forming a first set of editing vectors, wherein the vector backbone comprises a first selectable marker, and a curing target sequence; making cells of choice electrocompetent, wherein the cells of choice comprise an engine vector and the engine vector comprises a curing gRNA under the control of a second inducible promoter, a nuclease under the control of a third inducible promoter; and a second selectable marker; transforming the cells of choice with the first set of editing vectors to produce first transformed cells; selecting for the first transformed cells via the first and second selectable markers thereby selecting for first selected cells; inducing editing in the first selected cells by inducing the first and third inducible promoters thereby inducing transcription of the one or more editing gRNA and donor DNA pairs and the nuclease producing first edited cells; growing the first edited cells until the first edited cells reach a stationary phase of growth; curing the first set of editing vectors in the first edited cells by inducing the third and second inducible promoters thereby inducing transcription of the nuclease and curing gRNA which cuts the curing target sequence producing first cured cells; growing the first cured cells; rendering the first cured cells electrocompetent; and transforming the first cured cells with a second set of editing vectors to produce second transformed cells, wherein the second set of editing vectors comprises editing cassettes with one or more editing gRNA and donor DNA pairs operably linked and under the control of the first inducible promoter, a third selectable marker, and the curing target sequence.”  Claim 11 of the ‘021 patent comprises the steps of “designing and synthesizing a first set of editing cassettes, wherein the first set of editing cassettes comprises one or more editing gRNA and donor DNA pairs wherein each editing gRNA and donor DNA pair is operably linked and under the control of a first inducible promoter; assembling the first set of editing cassettes into a vector backbone thereby forming a first set of editing vectors, wherein the vector backbone comprises a first selectable marker, a curing target sequence, and a curing gRNA under the control of a second inducible promoter; making cells of choice electrocompetent, wherein the cells of choice comprise an engine vector and the engine vector comprises a nuclease under the control of a third inducible promoter, and a second selectable marker; transforming the cells of choice with the first set of editing vectors to produce first transformed cells; selecting for the first transformed cells via the first and second selectable markers thereby selecting for first selected cells; inducing editing in the first selected cells by inducing the first and third inducible promoters thereby inducing transcription of the one or more editing gRNA and donor DNA pairs and nuclease producing first edited cells; growing the first edited cells until the first edited cells reach a stationary phase of growth; curing the first set of editing vectors in the first edited cells by inducing the third and second inducible promoters thereby inducing transcription of the nuclease and curing gRNA which cuts the curing target sequence producing first cured cells; growing the first cured cells; rendering the first cured cells electrocompetent; and transforming the first cured cells with a second set of editing vectors to produce second transformed cells, wherein the second set of editing vectors comprises editing cassettes with one or more editing gRNA and donor DNA pairs operably linked and under the control of the first inducible promoter, a third selectable marker, the curing target sequence, and the curing gRNA under the control of the second inducible promoter.”  In independent claim 1 of the ‘021 patent, the curing gRNA is in the engine vector, which also encodes the nuclease.  In independent claim 11 of the ‘021 patent, the curing gRNA is in the editing vector, which also encodes the gRNA and donor DNA pair for editing.  The editing vector of claim 1 of the ‘021 patent is identical to the curing vector of the method of instant claim 1.  The engine vector of claim 11 of the ‘021 patent is identical to the engine vector of instant claim 1.  Instant claims 1, 23 and 28 differ in that the curing gRNA expression cassette is moved to a separate vector with a temperature sensitive origin of replication.  The difference in scope of the claims is obvious as the duplication of parts would not alter the operation of the method.  The claims of the ‘021 patent provide evidence that the curing gRNA expression cassette may be moved.  A nuclease would be provided for editing whether it is present on one vector or two.  Furthermore, Xie et al teach that it is within the skill of the art to conduct curing after editing and specifically teach curing by cultivation at 42°C (e.g., Example 1, especially paragraphs [0078]-[0079]).  Furthermore, Xie et al teach it is within the skill of the art to use different inducible promoters and to use plasmids that contain a temperature sensitive pSC101 replication origin (e.g., paragraph [0050]).  Thus, it would have been obvious to one of ordinary skill in the art to provide an additional vector encoding the nuclease with the curing gRNA after editing prior so that editing would be able to take place prior to curing and to use vectors with a temperature sensitive origin and different inducible promoters.  Instant claims 1, 4, 8,  9, 10, 23-25 and 27-30 are not patentably distinct from claims 1 and 11 of the ‘021 patent.  Furthermore, it would have been obvious to rearrange the parts such that the editing and engine cassettes are in the same vector, where each cassette retains its intended function.  Thus, instant claim 26 is not patentably distinct from the claims of the ‘021 patent.
Claim 4 of the ‘021 patent requires the curing target sequence to be a pUC origin of replication.  Thus, instant claim 5 is not patentably distinct from the claims of the ‘021 patent.
Claim 5 of the ‘021 patent requires the curing gRNA to be an anti-pUC origin gRNA.  Thus, instant claim 6 is not patentably distinct from the claims of the ‘021 patent.
Claim 10 of the ‘021 patent requires the library of editing vectors to comprise at least 1000 different operably linked editing gRNA and donor DNA pairs.  Thus, instant claim 11 is not patentably distinct from the claims of the ‘021 patent.
Claims 7 and 17 of the ‘021 patent require transforming the cells with a second library of editing cassettes for recursive editing.  Thus, instant claim 22 is not patentably distinct from the claims of the ‘021 patent.
The claims of the ‘021 patent do not require three different antibiotic resistance genes.  Pyne et al teach it is within the skill of the art to use three different antibiotic resistance genes in a three-plasmid configuration of gene editing (e.g., Fig. 2A).  Thus, it would have been obvious to one to use three different antibiotic resistance genes in the method and to select based on one or more of the markers.  Accordingly, instant claims 16, 19 and 20 are not patentably distinct from the claims of the ‘021 patent.
The claims of the ‘021 patent do not require the use of a singulating and doubling steps between transformation and selection.  However, Bernate et al teach the use of an automated multi-module cell processing system for editing, where the modules direct transformation followed by singulation and doubling, induction of editing, and selection in that order (e.g., paragraphs [0072] and [0155]-[0158]).  Bernate et al teach that once the cells are singulated they are allowed to grow through several to many doublings and establish colonies prior to induction (e.g., paragraph [0157]).  Thus, it would have been obvious to one to include a singulating and doubling steps between transforming and selecting steps in an automated system as taught by Bernate et al to automate the process.  Accordingly, instant claims 17 and 18 are not patentably distinct from the claims of the ‘021 patent.
The claims of the ‘021 patent do not require the RNA guided nuclease to be MAD7                        
                            ™
                        
                    .  However, Gill et al teach that MAD7 is an RNA-guided nuclease that is capable of providing efficient editing (e.g., Example 5).  Thus, it would have been obvious to one to use MAD7™ as the RNA guided nuclease of the claims of the ‘021 patent in order to use an RNA guided nuclease known to be efficient for editing.  Accordingly, instant claim 31 is not patentably distinct form the claims of the ‘021 patent.

Claims 1, 4-6, 8-11, 16-20 and 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 11 and 16-20 of U.S. Patent No. 11,053,507 B2 (hereinafter the ‘507 patent) in view of Gill et al (US Patent Application Publication No. 2018/0371498 A1, cited in a prior action), Xie et al (US Patent Application Publication No. 2019/0264185 A1, cited in a prior action), Pyne et al (Applied and Environmental Microbiology, Vol. 81, No. 15, pages 5103-5114, August 2015, cited in a prior action), and Bernate et al (US Patent Application Publication No. 2019/0100774 A1, cited in a prior action).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for curing cells during recursive nucleic acid-directed nuclease editing.  Claim 1 of the ‘507 patent is drawn to the steps of “designing and synthesizing a first set of editing cassettes, wherein the first set of editing cassettes comprises one or more covalently-linked editing gRNA and donor DNA pairs, wherein each covalently-linked editing gRNA and donor DNA pair is under the control of a first inducible promoter; assembling the first set of editing cassettes into a vector backbone thereby forming a first set of editing vectors, wherein the vector backbone comprises a first selectable marker, a curing gRNA under the control of a second inducible promoter, a nuclease under the control of a third inducible promoter; and a curing target sequence; making cells of choice electrocompetent; transforming the cells of choice with the first set of editing vectors to produce first transformed cells; selecting for the first transformed cells via the first selectable marker thereby selecting for first selected cells; inducing editing in the first selected cells by inducing the first and third inducible promoters thereby inducing transcription of the one or more covalently-linked editing gRNA and donor DNA pairs and the nuclease producing first edited cells; curing the first set of editing vectors in the first edited cells by inducing the third and second inducible promoters thereby inducing transcription of the nuclease and curing gRNA which cuts the curing target sequence producing first cured cells; growing the first cured cells; rendering the first cured cells electrocompetent; and transforming the first cured cells with a second set of editing vectors to produce second transformed cells, wherein the second set of editing vectors comprises editing cassettes each with one or more covalently-linked editing gRNA and donor DNA pairs under the control of the first inducible promoter; a second selectable marker; a curing gRNA under the control of the second inducible promoter; a nuclease under the control of the third inducible promoter; and the curing target sequence.”  Claim 1 of the ’507 patent makes use of a single vector comprising the components, rather than the three vectors of the instant claims, where the curing vector is introduced prior to curing and where the curing vector contains a temperature sensitive origin of replication for curing.  However, Gill et al teach that components of a nuclease editing system may be expressed from one or more vectors with the use of the same or different regulatory elements (e.g., paragraph [0106]).  Furthermore, Xie et al teach that it is within the skill of the art to conduct curing after editing and specifically teach curing by cultivation at 42°C (e.g., Example 1, especially paragraphs [0078]-[0079]).  Moreover, Xie et al teach it is within the skill of the art to use different inducible promoters and to use plasmids that contain a temperature sensitive pSC101 replication origin (e.g., paragraph [0050]).  Thus, it would have been obvious to one of ordinary skill in the art to provide additional vectors encoding components, and editing prior to curing so that editing would be able to take place prior to curing, where vectors with temperature sensitive origins are used for the cloning of the components.  Accordingly, instant claims 1, 8,  9, 10 and 22-30 are not patentably distinct from claims 1 and 11 of the ‘507 patent.
Claim 4 of the ‘507 patent requires the curing sequencing is a pUC origin of replication.  Thus, instant claim 5 is not patentably distinct from the claims of the ‘507 patent.
Claim 5 of the ‘507 patent requires the curing gRNA to be an anti-pUC origin gRNA.  Thus, instant claim 6 is not patentably distinct from the claims of the ‘507 patent.  
Claim 10 of the ‘507 patent requires the library of editing vectors to comprise at least 1000 different editing gRNA and donor DNA pairs.  Accordingly, instant claim 11 is not patentably distinct from the claims of the ‘507 patent.
Claim 11 of the ‘507 patent requires the first, second and third inducible promoters of the first, second, and third rounds to be different inducible promoters.  It would have been obvious to one to use different inducible promoters in the additional vectors.  Accordingly, instant claim 4 is not patentably distinct from the claims of the ‘507 patent.
Claim 17 of the ‘507 patent requires the nuclease to be MAD7.  Accordingly, instant claim 31 is not patentably distinct from the claims of the ‘507 patent.
Claim 18 of the ‘507 patent requires singulating between the transformation step and the inducing step, which must occur either before or after the selecting step, which is between the transformation and inducing step.  Thus, instant claim 17 is not patentably distinct from the claims of the ‘507 patent.
The claims of the ‘507 patent do not require three different antibiotic resistance genes.  However, Pyne et al teach it is within the skill of the art to use three different antibiotic resistance genes in a three-plasmid configuration of gen editing (e.g., Fig. 2A).  Thus, it would have been obvious to one to use three different antibiotic resistance genes in the method and to select based on one or more of the markers.  Accordingly, instant claims 16, 19 and 20 are not patentably distinct from the claims of the ‘021 patent.
The claims of the ‘507 patent do not require growing the cells for 2 to 200 cell doublings before the inducing editing step.  However, Bernate et al teach the use of an automated multi-module cell processing system for editing, where the modules direct transformation followed by singulation and doubling, induction of editing, and selection in that order (e.g., paragraphs [0072] and [0155]-[0158]).  Bernate et al teach that once the cells are singulated they are allowed to grow through several to many doublings and establish colonies prior to induction (e.g., paragraph [0157]).  Thus, it would have been obvious to one to include a doubling steps between the singulating and selecting steps in an automated system as taught by Bernate et al to allow for increased production of edited cells.  Accordingly, instant claim 18 is not patentably distinct from the claims of the ‘507 patent.

Response to Arguments - Double Patenting
The rejection of claim 7 under on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10 and 11 of U.S. Patent No. 10,837,021 B1 in view of Xie et al, Pyne et al, and Bernate et al is moot in view of Applicant’s cancellation of the claim in the reply filed 8/5/2022.
With respect to the rejection of claims 1, 4-6, 8-11, 16-20 and 22-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10 and 11 of U.S. Patent No. 10,837,021 B1 in view of Xie et al, Pyne et al, Bernate et al and Gill et al, Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
The response asserts that the ‘021 patent does not claim a separate curing vector comprising a temperature sensitive origin of replication.  Thus, the response asserts that the rejection is not proper.
This argument is not found persuasive.  The use of a temperature sensitive origin of replication in a curing vector is an obvious variant of the claimed invention of the ‘021 patent for the reasons made of record and presented above.  A double patenting rejection may be based on anticipation- or obviousness-type analysis.  See MPEP 804.
Thus, the rejection is maintained.  
The rejection of claim 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 11 and 16-20 of U.S. Patent No. 11,053,507 B2 in view of Gill et al, Xie et al, Pyne et al, and Bernate et al is moot in view of Applicant’s cancellation of the claim in the reply filed 9/2/2022.
With respect to the rejection of claims 1, 4-6, 8-11, 16-20 and 22-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 11 and 16-20 of U.S. Patent No. 11,053,507 B2 in view of Gill et al, Xie et al, Pyne et al, and Bernate et al, Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
The response asserts that the ‘507 patent does not claim a separate curing vector comprising a temperature sensitive origin of replication.  Thus, the response asserts that the rejection is not proper.
This argument is not found persuasive.  The use of a temperature sensitive origin of replication in a curing vector is an obvious variant of the claimed invention of the ‘021 patent for the reasons made of record and presented above.  A double patenting rejection may be based on anticipation- or obviousness-type analysis.  See MPEP 804.
Thus, the rejection is maintained.  

Conclusion
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699